

 
 
 
 
Exhibit 10.5

INDEPENDENCE CONTRACT DRILLING, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
TIME VESTING
Director Grantee: ________________
1.Grant of Restricted Stock Unit Award.
(a)    As of _______ __, 2017, the date of this agreement (this “Agreement”),
Independence Contract Drilling, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (identified above) _______ restricted stock units
(the “RSUs”) pursuant to the Amended and Restated Independence Contract
Drilling, Inc. 2012 Omnibus Incentive Plan, as amended (the “Plan”). Each RSUs
represent the opportunity to receive one share of Common Stock of the Company
based upon satisfaction of the vesting requirement contained herein. The Plan is
hereby incorporated in this Agreement in its entirety by reference. In the event
of a conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall control.
2.    Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Exhibit A sets forth
meanings for certain of the capitalized terms used in this Agreement.
3.    Vesting and Forfeiture. Except as otherwise provided in Exhibit C, all
unvested RSUs will be forfeited automatically by the Grantee for no
consideration upon termination for any reason of Grantee’s directorship with the
Company or its affiliates (the “Company Group”) prior to the Vesting Date. To
the extent not forfeited previously forfeited, the number of RSUs vesting shall,
to the extent not vesting earlier pursuant to Exhibit B, vest entirely on the
one year anniversary of the date of grant set forth above (the “Vesting Date”).
4.    Purchase Price. No consideration shall be payable by the Grantee to the
Company for the RSUs.
5.    Restrictions on RSUs and Settlement of Vested RSUs.
(a)    No Dividend Equivalents are granted with to any RSUs.
(b)    The Company shall settle vested RSUs within 30 days of the date such RSUs
vest. Each vested RSU shall entitle the Grantee to receive one share of Common
Stock.
(c)    Nothing in this Agreement or the Plan shall be construed to:
(i)    give the Grantee any right to be awarded any further RSUs or any other
Award in the future, even if RSUs or other Awards are granted on a regular or
repeated


1



--------------------------------------------------------------------------------




basis, as grants of RSUs and other Awards are completely voluntary and made
solely in the discretion of the Committee;
(ii)    give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any Affiliate; or
(iii)    confer upon the Grantee the right to continue in the employment or
service of the Company or any Affiliate, or affect the right of the Company or
any Affiliate to terminate the employment or service of the Grantee at any time
or for any reason.
(d)    The Grantee shall not have any voting rights with respect to the RSUs.
6.    Independent Legal and Tax Advice. Grantee acknowledges that the Company
has advised Grantee to obtain independent legal and tax advice regarding the
grant, holding, vesting and settlement of the RSUs in accordance with this
Agreement and any disposition of any such Awards or the shares of Common Stock
issued with respect thereto.
7.    Reorganization of Company. The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise. Except
as otherwise provided herein, in the event of a Corporate Change as defined in
the Plan, Section 4.5 of the Plan shall be applicable.
8.    Investment Representation. Grantee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with any federal or state securities law. Moreover, any stock
certificate for any shares of stock issued to Grantee hereunder may contain a
legend restricting their transferability as determined by the Company in its
discretion. Grantee agrees that the Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares of Stock
hereunder to comply with any law, rule or regulation that applies to the shares
subject to this Agreement.
9.    No Guarantee of Employment. This Agreement shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.
10.    Withholding of Taxes. The Company or an Affiliate shall be entitled to
satisfy, pursuant to Section 16.3 of the Plan, any and all tax withholding
requirements with respect to RSUs.
11.    General.
(a)    Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.


2



--------------------------------------------------------------------------------




(b)    Transferability of Award. The rights of the Grantee pursuant to this
Agreement are not transferable by Grantee. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Grantee or any permitted transferee thereof. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the RSUs, prior to the lapse of restrictions, that does not
satisfy the requirements hereunder shall be void and unenforceable against the
Company.
(c)    Amendment and Termination. No amendment, modification or termination of
this Agreement shall be made at any time without the written consent of Grantee
and the Company.
(d)    No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal, state, local or other tax treatment
will (or will not) apply or be available to any person eligible for compensation
or benefits under this Agreement. The Grantee has been advised and been provided
the opportunity to obtain independent legal and tax advice regarding the
granting, vesting and settlement of RSUs pursuant to the Plan and this Agreement
and the disposition of any Common Stock acquired thereby.
(e)    Section 409A. The award of RSUs hereunder is intended to either comply
with or be exempt from Section 409A, and the provisions of this Agreement shall
be administered, interpreted and construed accordingly. If the Grantee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date on which the Grantee has a “separation from service” (other than due
to death) within the meaning of Section 1.409A-1(h) of the Treasury Regulations,
notwithstanding the provisions of this Agreement, any transfer of shares or
other compensation payable on account of Grantee’s separation from service that
constitute deferred compensation under Section 409A shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Grantee’s separation from service, or (ii) such earlier date as
complies with the requirements of Section 409A. To the extent required under
Section 409A, the Grantee shall be considered to have terminated employment with
the Company or its affiliates (the “Company Group”) when the Grantee incurs a
“separation from service” with respect to the Company Group within the meaning
of Section 409A(a)(2)(A)(i) of the Code.
(f)    Severability. In the event that any provision of this Agreement shall be
held illegal, invalid or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein.
(g)    Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Grantee regarding the grant of the RSUs covered hereby.
(h)    Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware without regard to its conflict of law provisions,
to the extent federal law does not supersede and preempt Delaware law.
(i)    No Trust or Fund Created. This Agreement shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or


3



--------------------------------------------------------------------------------




any Affiliate and a Grantee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliates pursuant
to this Agreement, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Affiliate.
(j)    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, payable pursuant to this Agreement or any other agreement or
arrangement with the Company or an affiliate which is subject to recovery under
any law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company or an affiliate pursuant to such law, government
regulation or stock exchange listing requirement.)
(k)    Other Laws. The Company retains the right to refuse to issue or transfer
any Stock if it determines that the issuance or transfer of such shares might
violate any applicable law or regulation or entitle the Company to recover under
Section 16(b) of the Securities Exchange Act of 1934.
(l)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Grantee.


4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above.
INDEPENDENCE CONTRACT DRILLING, INC.
By:     _______________________________________
Name:    _______________________________________
Title:    _______________________________________
Address for Notices:

Independence Contract Drilling, Inc.
11601 North Galayda Street
Houston, Texas 77086
Attn: Chief Executive Officer
GRANTEE



_________________________________________
_________________________________________
Address for Notices:

Executive’s then current address shown in the Company’s records.


5



--------------------------------------------------------------------------------







Exhibit A
Certain Definitions.




“Change of Control” shall mean:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of
either (A) the then outstanding shares of common stock or membership interests
of the Company (the “Outstanding Company Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors or managers (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection A, the following acquisitions shall not constitute a Change of
Control: (1) any acquisition directly from the Company or any acquisition by the
Company; or (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (3) any acquisition by any corporation pursuant to a transaction
that complies with clauses (1), (2) and (3) of subsection (i) of this
definition; or
(ii)    individuals, who, as of the date hereof constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection (ii), any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either


6



--------------------------------------------------------------------------------



directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




7



--------------------------------------------------------------------------------



Exhibit B




Change of Control. Notwithstanding any other provision of this Agreement to the
contrary, if, prior to the scheduled Vesting Date, a Change of Control occurs,
then any unvested RSUs shall immediately vest upon the occurrence of the Change
of Control.


8

